     Case 2:20-cv-01225-KJM-JDP Document 10 Filed 02/18/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   Valerie Brooks,                                       No. 2:20-cv-01225-KJM-JDP
12                             Plaintiff,                  ORDER
13           v.
14
     Teavana Corporation, et al.,
15
                               Defendants.
16

17          On August 4, 2020, the court stayed this action and ordered parties to meet and confer to

18   discuss settlement of this matter. The court further ordered that once exhaustion of their informal

19   settlement efforts were exhausted, parties were to contact the court’s Voluntary Dispute

20   Resolution Program (“VDRP”) within 45 days. To date, the parties have yet to contact VDRP.

21          IT IS THEREFORE ORDERED that the parties show cause within fourteen days of the

22   date of this order why each of them should not be sanctioned in the amount of $250.00 for failure

23   to follow court orders.

24          IT IS SO ORDERED.

25   DATED: February 17, 2021.
26
27




                                                     1
